UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

ANDRE O'NEAL,
Plaintiff,
v. Case NO. 18-cv-1519~pp
TOM COLON, HEATHER, KEVIN CARR,
CHRISTOPHER DAMMONS, KEN ROBBSON,
and JASON WOJDYLO,

Defendants.

 

ANDRE O’NEAL,
Plaintiff,

v. Case NO. 18-cv-1521-pp
HOMELAND SECURITY FUSION CTR MILWAUKEE WISCONSIN,
MILWAUKEE WISCONSIN FUSION CTR & EMPLOYEE,

OFFICER LIMBERG, OF`FICER PETER,
OFFICER BECERIA, and OFFICER SOMERS,

Defendants.

 

ANDRE O’NEAL,
Plaintiff,
v. Case No. lS-Cv-lSQZ-pp
MILWAUKEE WISCONSIN US DEPARTMENT
OF JUSTICES, ERIN MORGAN,
NACEY, GEORGETT, ELLA, DANYALE, BROOKS,
PAUL KANTER, and MATTHEW KRUEGER,

Defendants.

 

ORDER BARRING PLAINTIFF FROM VISITING THE SECOND FLOOR OF
THE COURTHOUSE AT 517 EAST WISCONSIN AVENUE, BARRING THE
PLAINTIFF FROM FILING OR ATTEMPTING TO FILE TRANSCRIPT ORDER
FORMS FOR TELEPHONE CONVERSATIONS WITH FEDERAL COURT
STAFF AND DENYING TRANSCRIPT REQUESTS

 

This past June, l dismissed four cases that plaintiff Andre O’Neal had
filed_Case Nos. 18~cv-536, lS-cv-548, lS-cv-684, and lS-cv-685. I dismissed
these cases because, as l explained to Mr. O’Neal, the problems he described in
his lawsuits were not problems that a federal court could help him with. Three
and a half months later, Mr. O’Neal filed the above three cases, making pretty
much the same claims he made in the lawsuits that l dismissed

In the seven months that Mr. O’Neal has had cases in my court, he has
made numerous telephone calls-to the clerk’s office, to my chambers, to the
Marshals Service. He has questioned the orders he has received from me,
expressing doubt that my signature is my signature. (I admit l have a terrible
signature_it looks like a scribble. l sign my name so many times a day in my
job that l become impatient and I don’t write my signature out neatly.) He has
called my office numerous times-during the day, when my staff is present to
answer the phone, and late at night or early in the morning, when he must
leave a message on my answering machine-demanding to speak with me. l
have listened to every answering machine message. The ethics rules strictly
prohibit me from talking to someone on one side of the case if the person or
people on the other side of the case are not present. This is called an “ex parte”

communication, and l cannot have “ex parte” communications with parties to

2

lawsuits. l have instructed my staff not to put Mr. O’Neal’s calls (or calls from
any party asking to speak to me without the other side on the phone) through
to me.

Mr. O’Neal has come to my office to talk to me. My law clerk told him,
just like my staff has told him over the phone, that he could not talk to me
about his cases; if he wanted to ask me to take some action in his cases, he
had to write his request down on paper and file it in the clerk’s office on the
third floor. Mr. O’Neal has called my office to verify the date and time of my
next hearing, so that he could come and talk to me at that time_even though
my staff already had told Mr. O’Neal that l could not talk to him about his
cases. My staff reported this visit and phone call to me, as they were required
to do, to help me make sure that l do not have an ex parte conversation that l
am not supposed to have.

Because Mr. O’Neal did not seem willing to abide by the rules that my
staff had explained to him, l notified the Marshal Service about Mr. O’Neal’s
plans to come to one of my hearings. Some of the deputy marshals came to talk
to me about Mr. O’Neal. l told them that he had been repeatedly calling the
clerk’s office (sometimes not being polite to the people who answered the
phone) and my office, that he had come to my office on one occasion and that
he’d told my staff he intended to come to a hearing on a certain date. l told the
deputy marshals that Mr. O’Neal did not seem able to accept the fact that l was

not going to speak to him without all the other parties he’d sued present.

The deputy marshals reminded me that the clerk’s office (where people
file their documents) is on the third floor of our building They asked me
whether there were any hearings scheduled in any of Mr. O’Neal’s cases in any
courtrooms on the second floor. l told them that there were no hearings
scheduled The marshals suggested that, because I cannot talk to Mr. O’Neal
unless it is at a hearing with the other parties present, and because there were
no hearings scheduled in any second-floor courtrooms in any of his cases, they
tell Mr. O’Neal that he could not come to the second floor of the courthouse.
After considering this proposal, l agreed. l made sure that the deputy marshals
understood that I did not want to prevent Mr. O’Neal from filing documents in
his cases, or from attending any scheduled hearings; l only wanted to make
sure that he did not continue to try to talk with me directly, without the other
parties present, in violation of the rules.

lt is my understanding that l\/lr. O’Neal came to the courthouse to try to
talk to me at a time that I was scheduled to be in the courtroom for a hearing,
but that the marshals intercepted him and told him that he could not come to
the second floor. lt appears that there was a disagreement between Mr. O’Neal
and the marshals, and Mr. O’Neal called the police.

Since then, Mr. O’Neal has continued to call the clerk’s office and my
office. He has demanded to know if l issued the order barring him from visiting
the second floor; l believe my staff has told Mr. O’Neal that there was no
written order, just a decision by the marshals (which I approved). He has

demanded a “transcript” relating to the fact that the marshals have barred him

4

from coming to the second floor; my staff has correctly told Mr. O’Neal that
there is no “transcript.” I record only hearings that take place in the courtroom.
l do not record conversations that l have with people sitting in my office (like
the conversation l had with the marshals). Neither l nor my staff nor the clerk’s
office staff record telephone calls that we have with members of the public.
Now, Mr. O’Neal has started filing transcript requests with the clerk’s
office in his current cases He has asked for “transcripts” of all the files or

dockets relating to the ban on his visits to the second floor. O’Neal v. Conlon et

 

a_l., lS-cv-1519 at dkt. nos 2, 5; O’Neal v. Homeland Securitv Fusion Ctr., et

 

QL, lS-cv~l521 at dkt. nos. 4, 5; O’Neal v. Milwaukee Wisconsin US Dept. of

 

Justices, et al., lS-cv-1522 at dkt. nos 4, 5. He also has been calling my office,
and the clerk’s office, and every time he speaks with someone, he demands to
have a transcript of that telephone conversation. There are no “transcripts” of
those telephone conversations They are not recorded.

l strongly believe in the right of citizens to file lawsuits and pursue those
lawsuits But people who want to use the court system to resolve their
problems must treat the employees of that system civilly and must follow the
rules of that system. They also must understand that the Eastern District
court has thousands of cases; each judge has hundreds of cases assigned to
him or her. Everyone who works with the judges_the judges’ staff members,
the clerk’s office staff, the marshals_is very busy trying to make sure that all
those cases get the attention they deserve. Mr. O’Neal’s numerous phone calls,

his attempts to talk to me in violation of the rules and his demands for

5

transcripts that do not exist are abusing the limited resources that the federal
court has for doing its work for all of the citizens in southeastern Wisconsin.

I, United States District Judge Pamela Pepper, am the person who agreed
that Mr. O’Neal should be barred from visiting the second floor of the
Milwaukee federal courthouse. l did not issue an order at that time. Because
Mr. O'Neal continues to question the marshals’ directive that he cannot visit
the second floor, l am issuing that order now. If Mr. O’Neal needs to file a
document with the clerk’s office, he may mail it to 517 East Wisconsin Avenue,
Room 362, Milwaukee, Wisconsin 53202, or he can take it to the clerk’s office
on the third floor. The clerk’s office staff scans into the docket every document
that a party files in person or by mail; l will see. every document that Mr. O’Neal
files 1 also am barring Mr. O’Neal from trying to file or filing transcript order
forms unless he is asking for the transcript of a formal, scheduled hearing in
one of his cases that took place in a courtroom, in front of a judge, with all
parties present. Finally, l am denying all the requests that Mr. O’Neal has made
for transcripts relating to the bar against him visiting the second floor. Mr.
O’Neal, there aren’t any transcripts relating to that bar. There is nothing for
anyone from my office or the clerk’s office or the marshals to give you_other
than this order.

The court ORDERS that Andre O’Neal is BARRED from visiting the
second floor of the courthouse at 517 East Wisconsin Avenue, Milwaukee,
Wisconsin. The court further ORDERS that Andre O’Neal is BARRED from

filing or attempting to file transcript order forms unless he is asking for the

6

transcript of a formal, scheduled hearing in one of his cases that took place in
a courtroom, in front of a judge, with all parties present. lf Mr. O’Neal needs to
communicate with me, he must do so in writing, and must file that writing
with the clerk’s office, either through the mail or in person. If Mr. O’Neal does
not comply with this order,'l will consider imposing sanctions on him,
including possibly issuing an order barring him from the courthouse, or
barring him from filing cases To avoid such a sanction, Mr. O’Neal must
comply with this order.

Dated in Milwaukee, Wisconsin this 20th day of November, 2018.

BY THE COURT:

HON. PAMELA PEPPER
United States District Judge

